Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Remarks and Amendment after Non-Final Rejection, filed May 26, 2022. As filed, claims 84-86, 93, 216, 218, and 222-243 are pending are pending of which claims 242-243 are new.  Claims 1-83, 72-83, 217, 87-92, 94-215, 217, 219- 221 are cancelled. Claims 223-241 are withdrawn from consideration as pertaining to nonelected invention. 
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 05/26/2022  have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Response to Remarks
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
1.The rejection of claims 84-86, 93, 216, 221-223 under 35 U.S.C. § 103 over GB2213722 Aug. 23, 1989 by Harvey and Dai et al. Parasitol  Res. 2008 , 103, 405  and further in view of Fincher, J. Pham. Sciences. 1968, 57, 11, page 1825-1835 is maintained.
Applicant's arguments filed 5/26/2022 have been fully considered but they are not persuasive. 
Applicant's argue that:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(remarks page 11)
 and further that:
” 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
(Remarks page 8-9)

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
(Remarks page 16).
In response it is noted the following: 
A) Niclosamide, an FDA-approved drug that has been widely used and is listed on the World Health Organization’s list of essential medicines. The instant claims do not recite specific dosage of the niclosamide required to produce the claimed local concentration of the compound in the plasma compartment of the subject. 
B) The prior art by the ‘722  publication teach the same compound niclosamide as claimed with particle size of 5-20 µm, as therapeutic agent; Dai discus high purity niclosamide particle size 0.28-19.95um of improved formulations.
C) The secondary prior art by Fincher elaborates of aspects of  biopharmaceutics  of the particle size of a drug and particle size of drugs and its relationship to absorption and activity and note, further noting that the particle size of a drug is not a new consideration.
D) Selection of particle size is not a patentable modification in the absence of unobvious results. In re Rose. 105 U.S.P.Q. 237 (C.C.P.A. 1955).

Therefore, based on the combined teachings of prior art, one of ordinary skill in the art would be motivated to use niclosamide of particle size  distribution D(0.9) of from about 1.0 μm to about 10.0 μm, a particle size distribution D(0.5) of from about 1.0 μm to about 4.0 μm, and a particle size distribution D(0.l) of from about 0.1 μm to about 1.0 μm as claimed in GI trac GI tract t, with reasonable expectation of success, because the prior art teaches that the therapeutic absorption and efficacity depends on the particle size of niclosamide. Consequently, one of ordinary skills in the art  would  be motivated to adjust for average particle size of niclosamide, and have reasonable expectation of success in  modulating its therapeutic absorption.
This rejection is still deemed proper, and is therefore maintained.
2.The rejection of claims 84-86, 93, 216, 218,  222 and 223  under 35 U.S.C. § 103 over GB 1527638 by Bauer et al. June 23, 1977 ( “the ‘638 patent”; cited in PTO 892 mailed 10/15/2020) as evidenced by  Xu et al. ACS Infection Disease 2020, 6:  909 – 915 (cited in in PTO 892 attached herewith) and  further in view of  Fincher, J. Pham. Sciences. 1968, 57, 11, page 1825-1835 (cited in PTO-892 10/15/2020) is maintained. 
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant's argue that:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Remarks page 18)
     In response it is noted that MPEP2124 states that: “ In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.”
In the instant case, the article by Xu is cited as evidentiary reference to demonstrate that niclosamide is an FDA-approved anthelminthic drug which may be repurposed with therapeutic potential applications.
The Applicants argue that “Bauer does provide some comparative data, in which Bauer's preferred formulations (1 μm) are compared with formulations that include niclosamide having a maximum particle size distribution of 5 μm in various oily vehicles. However, as discussed previously, formulation activity appears to be influenced as much, if not more so, by vehicle selection rather than by changing particle size. It is respectfully submitted that Bauer and the correlative teachings of Fincher relating reduction of particle size to benefiting upper GI targeting and systemic exposure would not have led one to modify the cited art in the manner needed to
arrive at the claimed compounds” (Remarks page 18).
As discussed before and reiterated herein, the ‘695 patent teach  the correlation between the  particle size distribution and the stability and effectiveness of formulations comprising niclosamide of controlled particle size while the article by Fincher discuss biopharmaceutics  of the particle size of a drug and particle size of drugs and its relationship to absorption and activity and notes that if the drug  is not absorbed enough to be systemically active and if the drug is not soluble enough to be used for its local action in the gut, the reduction of particle size may improve its therapeutic efficacy while a  larger particle may be needed to give local action in the lower GI tract. Therefore, one skilled in the art would have found it  obvious to utilize  niclosamide of particles size distribution as claimed for therapeutic applications and have reasonable expectation of success to improve niclosamide therapeutic efficacy. 
See also MPEP 2112: WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT:” Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. 
And Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989) (The prior art disclosed human nerve growth factor (b-NGF) isolated from human placental tissue. The claim was directed to b-NGF produced through genetic engineering techniques. The factor produced seemed to be substantially the same whether isolated from tissue or produced through genetic engineering. While the applicant questioned the purity of the prior art factor, no concrete evidence of an unobvious difference was presented. The Board stated that the dispositive issue is whether the claimed factor exhibits any unexpected properties compared with the factor disclosed by the prior art. The Board further stated that the applicant should have made some comparison between the two factors to establish unexpected properties since the materials appeared to be identical or only slightly different.).

This rejection is still deemed proper, and is therefore maintained.
A complete response to this Office Action should include cancellation of non-elected subject matter or other appropriate action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.Claims 84-86, 93, 216, 222, 223, 242, 243 are rejected under 35 U.S.C. 103 as being unpatentable over GB2213722 Aug. 23, 1989 by Harvey  and Dai et al. Parasitol  Res. 2008 , 103, 405 (cited by Applicants in IDS) and further in view of Fincher, J. Pham. Sciences. 1968, 57, 11, page 1825-1835 (cited in PTO-892 mailed 10/15/2020). 
Instant claims are drawn to niclosamide compound, wherein the compound has a particle size distribution D(0.9) of from about 1.0 μm to about 10.0 μm, a particle size distribution D(0.5) of from about 1.0 μm to about 4.0 μm, and a particle size distribution D(0.1) of from about 0.1 μm to about 1.0 μm and wherein administration of a single dose of the compound to a subject produces a local concentration of the compound in the lower GI tract of the subject that is at least about 300 times higher than the concentration of the compound in the plasma compartment of the subject.

Instant specification states on page 22:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

The ‘722 patent  teach anthelmintic compositions containing niclosamide drug and notes that there is a need for an improved formulation of the drug (page 1):

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

The ‘722 patent specifically teach that niclosamide is ground to a particle size of 5-20 microns - which particle size range overlaps with  the claimed  range of 1-10 μm- by passing it through a flowable mill  (example 13 on page 7, page 13).

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

The ’722 patent teach niclosamide of size particles within the claimed range particle size distribution: therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q. 549. In addition, the broad interpretation of niclosamide defined by the references broadly encompasses niclosamide with any particle size from about 1 μm to less than about 10 μm. 
 	Regarding instant claims 242 and 243, the reference teach that the niclosamide powder may be encapsulated within a non-aqueous carrier (page 2). 
The prior art teach the same compound niclosamide as claimed with particle size of 5-20 um, which overlaps with claimed 1-10 um range.  The ‘722 patent  that this compound is useful as  antiparasitic drugs that expel parasitic worms and other internal parasites from the body.  This use is the same pursuit of the instantly claimed invention:   niclosamide as therapeutic agent. Therefore, the remaining subject matter of Claim 84 remains:  “wherein administration of a single dose of the compound to a subject produces a local concentration of the compound in the lower GI tract of the subject that is at least about 300 times higher than the concentration of the compound in the plasma compartment of the subject. Given that the claimed compound and the prior art compound are of same chemical composition and properties, such local concentration of the compound in the lower GI tract would necessarily take place, as a property of the compound. There is no evidence stating that the niclosamide compound,  if at a sufficient dosage, would not produce the same concentration of the compound in the lower GI tract of the subject.  
 Per MPEP 2112 guidance: The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of an unknown property inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  
Based on the overlapping chemical makeup of the compound niclosamide taught in the cited reference and the compound according to claim 84,  one of skill in the art would recognize that the properties are the same (provided the choice of dosage and concentration were equal) since the compound of the prior art contains the structural limitations of structure of the niclosamide that are primarily responsible for producing a local concentration of the compound in the lower GI tract of the subject that is at least about 300 times higher than the concentration of the compound in the plasma compartment of the subject as claimed.
Furthermore regarding the particle size of niclosamide, the article by Fincher discuss the information of biopharmaceutics  of the particle size of a drug and particle size of drugs and its relationship to absorption and activity and note, further noting that the particle size of a drug is not a new consideration: “Down through the ages the state of subdivision of a drug was and still is a primary factor to be considered in the preparation of esthetical, elegant, and stable dosage forms (1-11). With the evolvement of physical pharmacy, pharmaceutical scientists and medical practitioners have begun to look more critically at this property in an effort to not only learn of its effect in physical systems, but also to gain insight into the influence of particle size in biological systems.”
 Disclosed on page 1826 of the article by Fischer is the following:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Discussion of general information relating to particle-size effect on drug absorption and activity and discuss that with certain drugs their plasma level decline is dependent on the dose (page 1832; instant claims 84 and 222).
Disclosed on page 1833 continuing on page 1834 of the article by Fincher is an outline of the model of possible particle-size (SSA) effects on absorption rate of a drug and notes :” The acquisition of monosized particles in the range of desired studies. This is usually not feasible nor possible, and a narrow particle size distribution is the next best possibility” ; Effective particle- size limits will probably be an established procedure for those drugs which are practically insoluble. If the particle size of other drugs, which are not so insoluble, can influence the needed therapeutic response, their particle size may also need to be controlled.

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

Therefore, the prior art relied upon, and  knowledge generally available in the art before the effective filing date  provide the suggestion that would have motivated the skilled artisan to control the particle size distribution of the niclosamide drug in order to modulate the needed therapeutic response.
The difference between the prior art and the instant is that the prior art does not specify particle size distribution D(0.9), D(0.1), D(0.5) and the local concentration of the niclosamide in the lower GI tract higher than in the plasma compartment; the prior art is silent regarding purity of greater than 99.7%. 
Regarding the limitation “wherein administration of a single dose of the compound to a subject produces a local concentration of the compound in the lower GI tract of the subject that is at least about 300 times higher than the concentration of the compound in the plasma compartment of the subject”, given that the claimed compound and the prior art compound are of same chemical composition and properties, such local concentration of the compound in the lower GI tract would necessarily take place. There is no evidence stating that the compound according to niclosamide  if at a sufficient dosage , would not produce the same concentration of the compound in the lower GI tract of the subject.  
Note the specific dosage of the niclosamide required to produce the claimed local concentration of the compound in the plasma compartment of the subject are not recited in the rejected claims.  
The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999), see MPEP 2112.  Thus, the claiming of an unknown property inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  
Regarding the purity of niclosamide given that the instant claim and the prior art are both directed to niclosamide having a particle size 5-20 μm suitable for medical administration, as such one of ordinary skills in the art would conclude that the niclosamide of prior art  is of high purity.
When claiming a purer form of a known compound, it must be demonstrated that the purified material possess properties and utilities not possessed by the unpurified material.  Ex parte Reed, 1.35 U.S.P.Q. 34, 36 (P.O.B.A. 1961), on reconsideration.

 Furthermore, the article by Dai discloses a highly pure niclosamide of 99.1 percent purity was milled in suspension concentrate of niclosamide, of particle size from 0.28-19.95 um (page 406; Fig 1). 

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

Furthermore, regarding the particle size distribution selection of particle size is not a patentable modification in the absence of unobvious results. In re Rose. 105 U.S.P.Q. 237 (C.C.P.A. 1955). Also, In re Swentzel, 42 C.C.P.A. 757, 219 F.2d 216, 219 (1955) ("It may well be that the size represents the largest particles suitable for appellant's purpose, but the determination of that desired size under the present circumstances involves nothing more than routine experimentation [*1369] and exercise of the judgment of one skilled in the art.")
A prima facie case of obviousness may be made when the only difference from the prior art is a difference in the range or value of a particular variable. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003); In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990). The prior art  suggests restricting the particle size distribution of niclosamide to a range of 5-20 μm which overlaps with the claimed range of 1-10 μm. The prior art  suggests restricting particle size distribution for improved formulation of niclosamide. 
In light of the combined teachings of the prior art it would have been prima facie obvious to one of ordinary skill before the effective filing date of the claimed invention to control particle size distribution of niclosamide in the range of 1-10 μm and have reasonable expectation of success in arriving at the claimed invention  because  the prior art by the ‘722 patent teach niclosamide particles having a size of 5-20 μm which overlaps with the claimed range of 1-10 μm as improved formulation of niclosamide, Dai discus high purity niclosamide particle size 0.28-19.95um, while the article by Fincher discuss the information of biopharmaceutics  of the particle size of a drug and controlling the particle size of drugs and its relationship to absorption and activity and specifically teach that correlation of particle size distribution and drug absorption and activity. Additionally, the ‘722 patent are concerned with similar problems in the art, namely improved formulation of niclosamide of particle size which overlaps with claimed range. Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q. 549.

2.Claims 84-86, 93, 216, 218,  222 and 223, 242 and 243 are rejected under 35 U.S.C. 103 as being unpatentable over GB 1527638 by Bauer et al. June 23, 1977 ( “the ‘638 patent”; cited in PTO 892 mailed 10/15/2020) as evidenced by  Xu et al. ACS Infection Disease 2020, 6:  909 – 915 (cited in in PTO 892 attached herewith) and  further in view of  Fincher, J. Pham. Sciences. 1968, 57, 11, page 1825-1835 (cited in PTO-892 10/15/2020). 
The ‘638 patent teach suspensions of niclosamide CAS Nr. [50-65-7]  in  which ≥50% of the active compound  had particles <2 μ in diameter were prepared; which particle size range overlaps with  the claimed  range of 1-10 μm .
As evidenced by Xu, niclosamide is an FDA-approved anthelminthic drug that has been widely used in humans to treat tapeworm infections for several decades and is currently listed on the World Health Organization’s list of essential medicines (see p. 909), wherein niclosamide exerts its anticestodal effect by inhibiting oxidative phosphorylation and stimulating adenosine triphosphatase activity in the mitochondria, and can regulate multiple signaling pathways and biological processes, including Wnt/ß-catenin, mTORC1, STAT3, NF-κB, Notch, NS2B-NS3 interaction, and pH, indicating its potential to treat other human conditions, such as cancer, bacterial and viral infections, and metabolic diseases; such broad spectrum of antiviral activities offers the therapeutic potential to be extended to combat disease, given its inexpensive and low in vivo toxicity profile as an FDA-approved drug already in clinical use. The niclosamide is known to possess limited aqueous solubility wherein these findings, together with its broad therapeutic  properties, indicate that niclosamide, an inexpensive and well-tolerated drug with a long history of use in administration to humans, may be repurposed with therapeutic potential applications (909, 910, 911).
The ‘638 patent discuss that in order to prepare the suspension formulations, the
active compound -anhydrous niclosamide, niclosamide containing water of crystallization, or a niclosamide salt- was ground in the oily liquid excipient to the required particle size by using ball mills, stirred ball mills or other suitable comminuting apparatus; a preconcentrate in which approximately 50 percent of the particles should be ground to smaller than 2µm which is within the claimed range of instant claims.
The ‘638 patent teach formulations of niclosamide which has an anthelmintic action and its salts suitable for medical administration (instant claims 218).
Regarding the particle size distribution of instant claims, the ‘638 patent  discuss  preparation of  stable formulations of niclosamide and of its salts with a more finely ground or precipitated active compound particle size about 1µ as  oil-based suspension of niclosamide, or a salt thereof, in which at least 50 per cent of the particles of the niclosamide or its salt are smaller than 2 μ; preferably at least 50 per cent of the particles of niclosamide or its salt are smaller than 1µm; in example 3 and table on page 4 is disclosed niclosamide particle size distribution of  at about 5µ which particle size range in encompassed  within  the claimed  range of 1-10 μm.
 Such formulations of the invention display a particularly high anthelmintic activity and have a very high stability (page 1 lines 1-10, 33-40; which correspond to pharmaceutical formulations of instant claim 218).
Regarding instant claim 222 the prior art teach that the suspension of the active compound gives better plasma concentrations of the active compound than does an aqueous suspension and further  that the active compound niclosamide and its salts have such a good action in oily suspension and that finer grinding results in an improvement in the activity and, above all, the stability, these improvements being distinctly superior to those achieved with the micronised aqueous use form employed previously (page 2 lines 1-15).
	Regarding instant claims 242 and 243, the reference teach that niclosamide powder may be used as tablet (page 1 lines 11-12). 
The difference between the prior art and the instant is that the prior art does not specify particle size distribution D(0.9), D(0.1), D(0.5); the prior art is silent regarding purity of greater than 99.7%. 
Regarding the purity of niclosamide given that the instant claim and the prior art are both directed to niclosamide having a particle size of less than 1 µ and further that the ‘638 teach anhydrous niclosamide (page 2 line 29) suitable for medical administration (page 1 line 5) one of ordinary skills in the art would conclude that the niclosamide of prior art  is of high purity.
When claiming a purer form of a known compound, it must be demonstrated that the purified material possess properties and utilities not possessed by the unpurified material.  Ex parte Reed, 1.35 U.S.P.Q. 34, 36 (P.O.B.A. 1961), on reconsideration.

Given the disclosure in the prior art, anhydrous niclosamide of particle size about 1 µ disclosed by the prior art, absent a showing side-by-side date demonstrating, that niclosamide of 99.7% as claimed is distinct, and of unexpected properties, the instant claims are prima facie obvious. 
Furthermore, only in those cases where the purified product is as a result of the purification so different in properties and uses as to be in effect a new compound has such a purified product been considered patentable. The instant case does not come under this exception.  In re Volwiler, 46 USPQ 137 (CCPA 1940).

Regarding the particle size distribution, the ‘638 patent specifically teach niclosamide  of particle size less than 1µ which corresponds to same compound with particle size between  0.1-10 µm as claimed  and  the particle size distribution of about 5 µ and that at least 50 percent of the particles of niclosamide or its salt are smaller than 1µ.
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the niclosamide of particle size less than 1µ of the prior art does not possess the same material, structural and functional characteristics of the claimed niclosamide of particle size less than 1µ and particle size distribution D(0.9), D(0.1), D(0.5);.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed niclosamide of size between 0.1-30µ with a particle size distribution D(0.9), D(0.1), D(0.5)  is different from the same compound taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
Furthermore, the prior art teach that the previous formulations of niclosamide wherein the active compound niclosamide were of particle size distribution curve is between 2 and 50 µ had the disadvantage that they were either not immediately ready for use  and/or that a relatively large dose was necessary in order to achieve the same
activity. By contrast, formulation comprising oily suspension of niclosamide with particle size of less than 1 µ show a good action and that finer grinding results in an improvement in the activity and stability, these improvements being distinctly superior to those achieved with the micronised aqueous use form employed previously. Therefore, the prior art relied upon combined with the knowledge generally available in the art at the time of the invention, teach the advantages of using niclosamide with particle size of less than 1 µ particle size distribution of about 5µ that would have motivated the skilled artisan to utilize such formulation comprising niclosamide with particle size of less than 1 µ and desired particle size distribution.
Moreover, the particle size distribution selection of particle size is not a patentable modification in the absence of unobvious results. In re Rose. 105 U.S.P.Q. 237 (C.C.P.A. 1955). Also, In re Swentzel, 42 C.C.P.A. 757, 219 F.2d 216, 219 (1955) ("It may well be that the size represents the largest particles suitable for appellant's purpose, but the determination of that desired size under the present circumstances involves nothing more than routine experimentation [*1369] and exercise of the judgment of one skilled in the art.")
Additionally, the article by Fincher discuss the information of biopharmaceutics  of the particle size of a drug and particle size of drugs and its relationship to absorption and activity and further noting that the particle size of a drug is not a new consideration: “Down through the ages the state of subdivision of a drug was and still is a primary factor to be considered in the preparation of esthetical, elegant, and stable dosage forms (1-11). With the evolvement of physical pharmacy, pharmaceutical scientists and medical practitioners have begun to look more critically at this property in an effort to not only learn of its effect in physical systems, but also to gain insight into the influence of particle size in biological systems.”
 Disclosed on page 1826 of the article by Fischer is that:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Discussion of general information relating to particle-size effect on drug absorption and activity and discuss that with certain drugs their plasma level decline is dependent on the dose (page 1832; instant claims 221 and 222).
Disclosed on page 1833 continuing on page 1834 is outline of a model of possible particle-size (SSA) effects on absorption rate of a Drug and notes:” The acquisition of monosized particles in the range of desired studies. This is usually not feasible nor possible, and a narrow particle size distribution is the next best possibility” ; Effective particle- size limits will probably be an established procedure for those drugs which are practically insoluble. If the particle size of other drugs, which are not so insoluble, can influence the needed therapeutic response, their particle size may also need to be controlled.

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

Based on the teachings of prior art combined with technical knowledge, before the effective filing date of the claimed invention, a person of ordinary skill in the art would be motivated to control the particle size distribution of niclosamide, and FDA approved drug as evidenced by Xu,  because the ‘695 patent teach  the correlation between the  particle size distribution and the stability and effectiveness of formulations comprising niclosamide of controlled particle size (e.g. particle size less than 2 µm) while and article by Fincher discuss biopharmaceutics  of the particle size of a drug and particle size of drugs and its relationship to absorption and activity and notes that if the drug  is not absorbed enough to be systemically active and if the drug is not soluble enough to be used for its local action in the gut, the reduction of particle size may improve its therapeutic efficacy while a  larger particle may be needed to give local action in the lower GI tract. In view of the combined teachings of the prior art, one skilled in the art would have found it  obvious to utilize  niclosamide of particles size distribution as claimed for therapeutic applications and have reasonable expectation of success to improve niclosamide therapeutic efficacy. 
Thus, the claimed invention as a whole is prima facie obvious over the teachings of the prior art.
Conclusion
Claims 84-86, 93, 216, 218, 222-223, 242, 243 are rejected. Claims 224-241 are withdrawn from consideration.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622